internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-113398-01 date date taxpayer state date date year target company x x y z dear this is in response to your representative’s letter dated date requesting consent to taxpayer's revocation of its election under sec_831 of the internal_revenue_code additional information was submitted in letters dated date and date facts taxpayer was formed as a corporation under the laws of state on or around date the principal business activity of taxpayer is the sale of fire wind and inland marine insurance taxpayer uses the cash_receipts_and_disbursements_method of accounting and files returns on a calendar_year basis taxpayer has elected to be taxed only on its taxable_investment_income pursuant to sec_831 of the code on date target merged into company x pursuant to what taxpayer represents was a type_a_reorganization target was a non-life insurance_company with net operating losses target used an accrual_method of accounting and filed returns on a calendar_year basis immediately following this merger company x changed its name to taxpayer pursuant to a type_f_reorganization taxpayer represents that the typical annual written premiums for target were approximately x dollars in taxpayer received written premiums of less than dollar_figure including premiums earned on target’s business after the merger taxpayer anticipates that in tax years subsequent to its annual written premiums will exceed dollar_figure taxpayer requests consent to revoke its election under sec_831 of the code effective for the tax_year taxpayer represents that a revocation for the tax_year will save the taxpayer an estimated y hours of professional time and z dollars of fees for the year law and analysis sec_831 of the code imposes a tax for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 of the code provides an alternative_tax to the tax imposed by sec_831 for certain insurance_companies the alternative_tax for these companies is a tax computed for each year by multiplying the taxable_investment_income defined in sec_834 of the company for the taxable_year by the rates in sec_11 sec_831 of the code provides that the alternative_tax applies to every insurance_company other than a life_insurance_company if i the company's net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure and ii the company elects the application of sec_831 the alternative_tax for the taxable_year sec_831 of the code provides that for purposes of part ii of subchapter_l insurance_companies except as provided in sec_844 a net_operating_loss as defined in sec_172 shall not be carried a to or from any taxable_year for which the insurance_company is not subject_to the tax imposed by sec_831 of the code or b to any taxable_year if between the taxable_year from which such loss is being carried and such taxable_year there is an intervening taxable_year for which the insurance_company was not subject_to the tax imposed by sec_831 of the code sec_831 of the code further provides regarding the effect of making because the type_f_reorganization has no effect on the substance of this ruling_request in the interest of simplicity both company x and taxpayer are hereinafter referred to as taxpayer an election to have sec_831 apply the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause i are met such an election once made may be revoked only with the consent of the secretary the two sentences quoted above from sec_831 of the code were not in sec_831 as originally added to the code by sec_1024 of the tax_reform_act_of_1986 pub_l_no these sentences were added to the code by section f of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no the change to sec_831 of the code was retroactively effective for tax years beginning after date the same effective date as applicable to the rest of sec_831 see sec_1019 of tamra and sec_1024 of the tax_reform_act_of_1986 the senate_finance_committee offered the following explanation for the two sentences added to sec_831 by section f of tamra the bill clarifies that the election to be taxed only on investment_income once made and so long as the requirements for the election are met may be revoked only with the consent of the secretary this clarification reflects congress’ intent that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer does not have net operating losses but rather as a simplification for small companies s rep no 100th cong 2d sess taxpayer anticipates that its election under b a will terminate automatically in because the combining of target and taxpayer’s business activities will produce annual written premiums exceeding dollar_figure however because the merger occurred toward the end of the addition of target’s business activities to taxpayer did not produce written premiums to taxpayer in exceeding dollar_figure thus absent a revocation of its election in taxpayer will be taxed only on its taxable_investment_income pursuant to sec_831 of the code one effect to taxpayer of its being taxed pursuant to sec_831 of the code in year is its inability to utilize target’s net operating losses because the merger of target into taxpayer occurred in target’s net operating losses carryover to taxpayer in however if taxpayer is taxed under sec_831 of the code in sec_831 prohibits taxpayer from utilizing those net operating losses subsequent to taxpayer’s date submission stated that a main reason for its request to revoke its election under sec_831 of the code was its desire to utilize target’s net operating losses despite taxpayer’s claims that the revocation is sought to ease administrative burdens that will arise if revocation is not granted we are concerned that a primary motivation in seeking the revocation is as a means of eliminating tax_liability through the use of target’s net operating losses taxpayer’s elaboration of the professional time and fees that would be avoided for the year by a revocation does not alleviate this concern we note that even without the requested revocation for the tax_year taxpayer’s election under sec_831 of the code will terminate for the tax_year by reason of the dollar_figure premium limitation of sec_831 of the code accordingly based on the information submitted and the representations made consent is not granted to taxpayer's revocation of its election under sec_831 of the code to be taxed only on its taxable_investment_income caveat sec_1 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning the application of sec_844 of the code to the facts presented in this ruling_request the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely acting associate chief_counsel financial institutions and products by mark s smith chief branch
